BASKIN, C. J.
(concurring).
There is an irreconcilable conflict as to who are fellow-servants in the decisions of both the Federal and various State courts upon the subject. In some of them, as stated in Beach on Contributory Negligence, sec. 324, it is held “that all who work for a. common master, or who are subject to a common control, or derive their compensation from a common source and are engaged in the same general employment, working to accomplish the same general end, though it may be in different departments or grades of it, are fellow-servants. ’ ’ In numerous .other decisions in both- the Federal Supreme Court and in several of the State Courts “it is held that where the negligent servant is, in his grade of employment, superior to the injured servant, or where one servant is placed by the employer in a position of subordination and subject to the orders and control of another in such a way and to such an extent that the servant so placed in control may reasonably be regarded as representing the master, as his alter ego or vice principal, when such inferior servant, without fault and while in discharge .of his duty, is injured by the negligence of the superior servant, the master is liable in damages for the injury. ’ ’ In support of each of the foregoing sections about an equal number of cases are cited in the notes. There are a number of decisions which go still further, and hold, as in Armstrong v. Railway Co., 8 Utah 420, 423, 32 Pac. 693, 694, and Daniels v. U. P. Ry. Co., 6 Utah 357, 23 Pac. 762, that the term “fellow-servants” does not “include those not so associated in their employ*456ment as to be within, the range of and subject to the influence of each other while about their work and in-the actual discharge of their duties.” The cases in Utah referred to were decided before any statute was enacted upon the subject of fellow-servants. In view of the irreconcilable conflict which so generally exists in the decisions as to who are fellow-servants, within the meaning of that term,-1 am unable to assent to the statement of my associate, Mr.. Justice BARTCH, that “at the time of the accident [in this case] the general or common-law rule on the subject of fellow-servants prevailed •in the State of Idaho; ’ ’ and I concur in the reversal of the judgment only upon the ground that the law of the place where the injury occurred governs, and that the Supreme Court of that State, in the case of Snyder v. Viola M. & S. Co., 3 Idaho (Hasb.) 28, 26 Pac. 127, introduced in evidence by the appellant, and which is the only case called to the attention of this court upon the subject, having approved and adopted the text of section 324 of Beach on Contributory Negligence, we are bound by the decision in that case, and, under it and the facts disclosed by the evidence in the case at bar, the plaintiff and the foreman of the defendant were fellow-servants.